Citation Nr: 0901896	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound, left knee, 
with scar, currently rated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected post-traumatic stress 
disorder (PTSD), effective from August 17, 2005 through 
August 21, 2007.

3.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD, since August 22, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions, dated in April 
2005 and December 2005, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

The April 2005 decision denied the veteran's increased rating 
claim for his residuals of a gunshot wound, left knee, with 
scar.  The December 2005 decision granted service connection 
for PTSD, and assigned thereto an initial disability rating 
of 10 percent, effective from August 17, 2005, the date of 
his original claim.  38 C.F.R. § 3.400(o)(2).  The veteran 
subsequently perfected his appeal of both decisions.

In a February 2006 rating decision, a 30 percent disability 
rating was assigned for the veteran's service-connected PTSD, 
effective August 17, 2005.  See AB v. Brown, 6 Vet.App. 35, 
38 (1993).  (A grant of less than the maximum available 
rating does not terminate the appeal, unless the veteran 
expressly states he is satisfied with the assigned rating).  
Subsequently, in a December 2007 rating decision, a 50 
percent rating was assigned for the veteran's service-
connected PTSD, effective from August 22, 2007.  Accordingly, 
the issue before the Board was entitlement to an increased 
initial disability rating for PTSD, which had been assigned 
staged ratings of 30 percent from August 17, 2005 through 
August 21, 2007; and 50 percent since August 22, 2007. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In January 2008, the veteran submitted a statement indicating 
that the increased disability rating of 50 percent assigned 
to his service-connected PTSD should have been effective from 
February 1, 2006.  The RO developed this contention as a 
separate issue, which it styled as entitlement to an earlier 
effective date prior to August 22, 2007, for the award of a 
50 percent disability rating for the veteran's service-
connected PTSD.  At this time, however, entitlement to an 
increased initial evaluation for PTSD was already before the 
Board, and the period of consideration in this appeal 
extended from August 17, 2005.  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the veteran's contention that a higher 
rating was warranted prior to August 22, 2007, was merely a 
statement in support of his current appeal, and as such, the 
RO should not have addressed this as a separate earlier 
effective date issue.

A hearing was held in September 2008, at the Waco RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

At his September 2008 hearing, the veteran submitted 
additional evidence.  He also submitted a waiver of initial 
RO review of the new evidence.  The veteran further testified 
that this waiver also encompassed additional VAMC treatment 
records and a letter from the Social Security Administration 
(SSA) received subsequent to the hearing.  The evidence will 
therefore be considered in this decision.  38 C.F.R. § 
20.1304 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a gunshot wound, left knee, 
with scar, is manifested by a scar 15 mm wide and 70 mm long 
without any tenderness, adhesions, evidence of breakdown or 
limitation of functioning of the left knee and degenerative 
joint disease of the left knee; it is not manifest by any 
moderately severe residuals to the affected muscle group.

3.  Since August 17, 2005, the veteran's PTSD has been 
manifest by sleep disturbance, nightmares, flashbacks, 
avoidance, emotional detachment and GAF scores ranging from 
40 to 55; these manifestations are overall indicative of 
serious but not total impairment, best characterized as 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the residuals of a gunshot wound, left knee, with 
scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.73, 
Diagnostic Code 5314 (2008).

2.  The criteria for a separate, additional 10 percent 
disability evaluation for degenerative arthritis of the left 
knee is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5003, 5260 to 5261 (2008).

3.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 50 percent disability rating for PTSD were met 
effective from August 17, 2005.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2008).

4.  Since the initial grant of service connection, the 
criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the veteran is challenging the initial rating 
assigned for his service-connection for PTSD.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service- connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Id. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied with regard to the veteran's PTSD claims.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, prior to the ROs initial adjudication of the 
veteran's claim for an increased rating for his residuals of 
a gunshot wound, left knee, with scar, the veteran was sent a 
February 2005 notice letter.  This letter notified the 
veteran that he must submit evidence that his service-
connected disability had increased in severity and advised 
him of the types of medical and lay evidence that he may 
submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the condition's worsening on the 
veteran's employment and daily life, that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, or to the diagnostic criteria for establishing a 
higher rating for his service connected residuals of a gun 
shot wound, left knee, with scar.  However, these criteria 
were subsequently addressed in a May 2008 notice letter. 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the May 2008 
notice letter, which fulfilled the notice requirements 
outlined above in Vazquez, supra, was provided to the 
veteran, the claim was readjudicated in a July 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

In any event, the Board finds that the essential fairness was 
maintained in this case.  Throughout the course of the 
appeal, the veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought by 
discussing the effects of his disability, and that a higher 
rating would be assigned based on the pertinent diagnostic 
criteria.  The veteran and his representative discussed the 
veteran's symptoms and in the context of the pertinent rating 
criteria at his September 2008 personal hearing.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records, VAMC treatment records and private treatment records 
pertinent to the years after service are in the claims file.  
The veteran was also afforded VA examinations in March 2005, 
October 2005, November 2007 and December 2007 in connection 
with his claims.  

The record indicates that the veteran is receiving Social 
Security benefits for his PTSD.  However, at his September 
2008 hearing, the veteran testified that the records the SSA 
office relied on in granting his claim for SSA benefits were 
the same VAMC treatment records already in his file, and that 
he was not sent to a private doctor or anybody else for an 
examination with regard to his claim for SSA benefits.  
Therefore, remanding the case to obtain such records would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Therefore, the Board concludes that the duty to assist has 
also been satisfied.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

I.  Residuals of a Gunshot Wound, Left Knee, with Scar

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, and impairment of 
coordination and uncertainty of movement.  Under Diagnostic 
Codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See generally 38 C.F.R. § 4.73.

Under VA regulations, a "slight" muscle disability results 
from an injury that is a simple muscle wound without 
debridement or infection.  See 38 C.F.R. § 4.56 (d)(1)(i).  
Service department records must show a superficial wound with 
brief treatment and return to duty, as well as healing with 
good functional results.  There must be no evidence of any of 
the cardinal signs or symptoms of muscle disability.  See 38 
C.F.R. § 4.56 (d)(1)(ii).  The objective findings must show 
that there is a minimal scar, and must be negative for 
evidence of a fascia defect, atrophy, or impaired tonus, as 
well as be negative for impairment of function or retained 
metallic fragments in the muscle tissue.  See 38 C.F.R. § 
4.56 (d)(1)(iii).

Moderate disability of muscles results from through and 
through or deep penetrating wound of short track from a 
single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  It requires some loss 
of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to sound side.  38 C.F.R. § 4.56(d)(2) (2008).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles results from through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
ragged, depressed and adherent scars; loss of deep fascia or 
muscle substance or soft flabby muscles in the wound area; 
and severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side. 38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
x-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile. Id.

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 38 C.F.R. 
§ 4.56(b).

Diagnostic Code 5314 (2008) provides evaluations for 
disability of MG XIV.  The muscles involved in MG XIV include 
anterior thigh group: sartorius, rectus femoris, vastus 
externus, vastus intermedius, vastus internus, and tensor 
vaginae femoris.  The functions affected by these muscles 
include extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of the fascia lata and 
iliotibial band, acting with XVII, in postural support of the 
body or acting with hamstrings in synchronizing the hip and 
knee.  Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (30 percent), and severe (40 percent).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2008).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning a higher disability rating for the veteran's 
residuals of gunshot wound to MG XIV, left knee, with scar.  
In this regard, the veteran's service medical records 
indicate that the veteran sustained a gunshot wound to the 
left knee in October 1967.  Service medical records indicate 
that this wound was treated with debridement, removal of 
metal fragments and a butterfly dressing.  

More recently, at his November 2007 VA examination, the 
veteran complained of constant pain in the area and weakness 
in the quadriceps muscle.  The examiner reported no flare-
ups, and that the exact muscle injured was the anterior 
medial quadriceps and the lateral quadriceps.  The entry 
wound location was the left medial femoral condyle and the 
exit wound was in the superior left patellar region.  The 
muscle group penetrated was muscle group XIV.  The examiner 
continued that there was no tissue loss and the veteran's 
scar measured 15 mm wide (with suture scars measuring 35 mm 
wide) and the length of the scar was 70 mm.  There was some 
loss of quadriceps strength at 4/5 with hamstrings at 5/5.  
The joint affected was the left knee joint; however range of 
motion was 0 to 140 degrees both active and passive.  There 
was pain throughout range of motion and increased weakness 
and pain with repetitive motion testing, but there was no 
crepitus and no further loss of motion.  There was no 
instability to varus or valgus stress and there was a 
negative Lachman's test.  The examiner reported that the 
veteran did not utilize any braces or assistive devices on 
his knee, although the veteran testified to the contrary at 
his September 2008 personal hearing.  The examiner continued 
that there was no prosthesis implanted in the knee, no 
effusion, no flare-ups and no effect of incoordination, 
fatigue or lack of endurance on his joint function.  The 
veteran did have some weakness that caused his knee to give 
way.  His scar was nontender, nonadherent, showed no evidence 
of breakdown and did not limit the function of the left knee.  
The examiner's diagnosis was gunshot wound to the muscles of 
the left anterior thigh, muscle group XIV, with some weakness 
in the quadriceps.  

At the March 2005 VA examination, the veteran reported that 
his knee hurt all the time and that the pain never went away.  
He stated that pain had been present since he was shot, but 
that it hurt worse now than it did early on.  The pain was 
located along the medial side of the knee, deep to the 
patella.  The pain seemed to extend proximally up his leg, 
sometimes even to the hip area.  It did not involve his back 
or his gluteal area.  The veteran reported some numbness 
distal to the incision, which was used for the debridement, 
but there was no numbness proximal to the wound and no 
numbness extending further on down into his leg.  He stated 
that when he sits for long periods of time, his knee does not 
seem to want to move at all.  The veteran did use an elastic 
knee brace, but stated that he preferred not to because the 
pressure seemed to aggravate his pain.  Upon physical 
examination, the leg had good alignment.  The entry wound was 
over the adductor tubercle and the exit wound just proximal 
to the patella.  Those two wounds were connected by an 
incision for the debridement.  There was no notable 
tenderness about the incision.  There was no notable pain on 
compressing the patella.  The patella was stable.  His 
quadriceps muscle strength was quite good.  The collateral 
and cruciate ligaments and the patella were all stable.  The 
knee was not swollen at the time of the examination.  Knee 
movement was from 0 to 130 degrees.  The veteran had some 
discomfort as knee flexion was completed.  The patella seemed 
to track normally in its groove.  The examiner stated that he 
believed the veteran would have some additional pain if he 
carried out repeated activity of his knee, but no additional 
limitation of movement.  The examiner concluded that he was 
uncertain why the veteran had the constant pain pattern, but 
that it was possibly related to articular damage to the 
patellofemoral joint and scarring, but the knee certainly did 
not have any outstanding abnormal physical findings.  

Thus, the Board finds that the veteran's gunshot wound to MG 
XIV, left knee, with scar, is appropriately evaluated as 10 
percent disabling.  The veteran's service medical records 
reflect that his gunshot wound to his left knee was not a 
through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  Although the veteran's wound was 
debrided, there are no apparent residuals and he did not have 
any prolonged infection thereafter.  Further, there are no 
indications that the veteran suffers from any palpation of 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Accordingly, the veteran's gunshot wound to his 
left knee does not meet the criteria of a moderately severe 
muscle injury.

However, the Board finds that the veteran is entitled to a 
separate 10 percent rating for arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis is to be rated according to 
limitation of motion.  To warrant a separate rating for 
arthritis, the veteran must at least be entitled to a non-
compensable rating under limitation of motion.  If limitation 
of motion exists which is non-compensable, then a 10 percent 
rating is to be assigned.  If there is no limitation of 
motion, the veteran can still be assigned a 10 percent rating 
if there is X-ray evidence of involvement of two or more 
major joints or two or more minor joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  

In this case, X-ray reports from September 2007 and May 2008 
note that the veteran has degenerative joint disease of the 
left knee.  Although the veteran's range of motion has 
consistently been normal, and he has not been shown to 
warrant a non-compensable rating under Diagnostic Codes 5260 
or 5261, the evidence has consistently shown that the veteran 
has weakness and painful motion.  Thus, although the veteran 
does not have actual limitation of motion, pursuant to 
Diagnostic Code 5003 and 38 C.F.R. § 4.59, the veteran is 
entitled to a separate 10 percent rating for his degenerative 
joint disease of the left knee.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
However, the veteran is not entitled to greater than 10 
percent for weakness, painful motion and arthritis, as the 
weakness and painful motion does not limit his range of 
motion to more than a non-compensable degree.  

Furthermore, since the veteran's service-connected disability 
includes a scar from his gunshot wound, he is potentially 
entitled to a separate rating for his scar.  The Court has 
held that a separate rating for a tender and painful scar at 
the site of injury may be assigned without violating the 
provisions of 38 U.S.C.A. § 4.14 (rule against pyramiding), 
as long as the symptomatology is not duplicative or 
overlapping with symptomatology of the service-connected 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Pursuant to Diagnostic Codes 7802 to 7805, a scar is assigned 
a compensable rating when the scar is superficial, does not 
cause limited motion and the area is greater than 144 sq. 
inches (929 sq. cm.) or greater; a scar is superficial and 
unstable; the scar is superficial and painful on examination; 
or the scar limits the function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Codes 7802 to 7805 (2008).  
However, in this case, the November 2007 and March 2005 VA 
examiners found that the veteran's scars were not greater 
than 929 sq. cm., the scars were also nontender and 
nonadherent, they did not show evidence of breakdown and did 
not limit the function of the veteran's left knee.  
Therefore, the veteran is not entitled to a separate rating 
for his left knee scar. 

II.  PTSD

In this case, the veteran's PTSD was evaluated as 30 percent 
disabling from August 17, 2005 through August 21, 2007, and 
as 50 percent disabling, since August 22, 2007.

Under Diagnostic Code 9411, a 30 percent evaluation is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 
to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up other children, is 
defiant at home, and is failing at school).  A score from 21 
to 30 is indicative of behavior which is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).

	A.  From August 17, 2005 through  August 21, 2007

The veteran underwent a VA examination in October 2005.  
However, in a September 2007 statement, the veteran has 
asserted that this examination was inadequate.  A review of 
the October 2005 VA examination report reveals that the 
veteran's claims file was not available for this examination 
and available computer records had only minimal dates and no 
history.  Therefore, the examination was based on the 
interview of the veteran alone.  Applicable regulations state 
that it is essential that, both in the examination and 
evaluation, each disability be viewed in relation to its 
history.  See 38 C.F.R. § 4.1.  In this regard, medical 
examinations generally should "take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); 38 C.F.R. § 3.326 (2007); 
VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a 
claimant's prior medical records when such a review is 
necessary to ensure a fully informed examination or to 
provide an adequate basis for the examiner's findings and 
conclusions).  Thus, the Board agrees that the October 2005 
VA examination report is inadequate for rating purposes. 

Prior to August 22, 2007, the veteran received on-going 
treatment at the VAMC.  The veteran's VAMC treatment records 
reveal that in August 2005, when the veteran first sought 
treatment for his PTSD, he reported increasing nightmares, 
difficulty sleeping, nervousness, anxiety in crowds, avoiding 
war movies and documentaries, increased startle to loud 
noises, hypervigilance and some flashbacks.  He denied 
suicidal ideation or past suicide attempts, but reported some 
anger and homicidal ideation at a Vietnamese employee where 
he was employed.  The veteran reported always having a 
problem with Vietnamese people.  He denied sadness and guilt 
although he was tearful throughout the interview.  He was 
well-groomed, guarded and had psychomotor retardation.  His 
speech was of normal rate, volume, tone and rhythm.  His 
affect was anxious and restricted, but his thought process 
was coherent and goal-directed.  He was oriented to date, 
place and person, his insight was limited and his judgment 
was fair.  He was diagnosed with PTSD and a GAF score of 55 
was assigned.  

Similarly, a January 2006 treatment note indicates that the 
veteran had been unemployed since November 2005, when he was 
fired due to the incident with the Vietnamese colleague, 
described above.  The veteran stated that he felt he was able 
to have close relationships with his family members.  He 
reported sleep disturbance, nightmares and occasional 
nightsweats.  He further reported intrusive thoughts and 
memories of Vietnam several times per week.  He described 
these thoughts as vivid, repeated and distressing, and that 
they were triggered by movies about combat, the news, crowds, 
and being around people of Vietnamese descent.  The veteran 
stated that he avoided talking about his experiences as much 
as possible and the he avoided people, places and things that 
might trigger his memory.  The veteran described having 
exaggerated startle response in reaction to loud or 
unexpected noise or movement.  He reported that his 
depression and anxiety significantly interfered with his 
memory and ability to concentrate.  No suicidal or homicidal 
ideations were observed during the interview.  A GAF score of 
51 was assigned. 

An April 2006 VAMC treatment note described the veteran's 
PTSD as chronic and severe.  At a June 2006 follow up 
treatment session, the veteran reported continued depression, 
but denied suicidal or homicidal ideation.  He reported 
living with his spouse of nearly 40 years and that he had 
good support from her.  He also indicated that going to PTSD 
group therapy had been helpful.  The veteran was 
appropriately dressed and groomed, he was cooperative and 
polite, and his speech was fluent, spontaneous, of 
appropriate rate, rhythm and tone.  He was orientated times 
four and attentive during the interview.  No auditory or 
visual hallucinations were endorsed.  His insight and 
judgment were fair.  Nearly identical follow up treatment 
reports were issued in September and November 2006.  In 
February 2007, the veteran reported having a tough month due 
to anniversaries of the deaths of some of his old friends, 
resulting in increased nightmares.  As of August 2007, he 
reported doing fairly well, but that he still had nightmares 
once or twice per month.  He continued to be appropriately 
dressed and groomed, cooperative and polite, with speech 
fluent, spontaneous and of regular tone, rate and rhythm.  He 
was oriented times four, his thought process was goal 
directed, his insight and judgment were fair and he denied 
any suicidal or homicidal ideation.  

Thus, the clinical evidence prior to August 22, 2007, 
including GAF scores ranging from 51 to 55, reflects that the 
veteran's PTSD caused him difficulty in establishing and 
maintaining effective work and social relationships.  Thus, 
an earlier effective date of August 17, 2005, the date of the 
veteran's service connection claim, is warranted for the 
assignment of a 50 percent disability rating.  However, the 
clinical evidence prior to August 22, 2007 does not reflect 
that the veteran was unable to establish effective 
relationships during this time or that he had occupation and 
social impairment with deficiencies in most areas. 

In this regard, socially, the veteran emphasized that his 
spouse of nearly 40 years provided a good support system for 
him.  He also indicated that he was capable of close 
relationships with his family members.  Thus, although he 
reported a dislike of crowds and people of Vietnamese 
descent, the clinical evidence does not reflect that the 
veteran was incapable of establishing social relationships.  
Rather, this evidence suggests that prior to August 22, 2007, 
the veteran experienced difficulty establishing and 
maintaining such relationships. 

Industrially, the record reflects that prior to August 22, 
2007, the veteran had numerous jobs, but that he was employed 
at a car dealership for approximately 15 years, until 2000.  
The veteran stated he knew the owner who was aware of his 
Vietnam experiences, and therefore tolerant of the 
manifestations of his PTSD at the workplace.  Subsequently, 
the veteran reported working as the director of a body shop 
and parts department.  He stated that he did not have any 
problems with that job, worked long hours, and considered 
himself a workaholic until the incident where he attacked a 
Vietnamese worker in November 2005.  The veteran was fired 
right after that and had not worked since.  Thus, although 
the veteran was unemployed for most of this portion of the 
appeal period, the evidence does not reflect that the veteran 
was incapable of establishing or maintaining occupational 
relationships.  On the contrary, the clinical evidence 
suggests that the veteran was able to establish and maintain 
such relationships, as with his old boss at the car 
dealership, but that he had difficulty doing so, as evidenced 
by the flare-ups of the veteran's PTSD during that 
employment.

In addition, the clinical evidence does not reflect that the 
veteran experienced suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation, neglect of personal appearance and 
hygiene, which are all consistent with a 70 percent rating.  
Although the veteran arguably did experience impaired impulse 
control (such as unprovoked irritability, with periods of 
violence), as evidenced by the November 2005 incident with 
the Vietnamese worker, the veteran consistently denied 
suicidal ideation.  The clinical evidence does not suggest 
any obsessive or ritualistic behavior that interferes with 
routine activities.  His speech was consistently fluent, 
spontaneous and of regular tone, rate and rhythm, it was not 
illogical, obscure or irrelevant.  The veteran did report 
feelings of depression; however these symptoms were due to 
specific triggers such as war movies or the news and thus 
were not near-continuous.  In fact, the veteran indicated 
that he avoided people, places and things that triggered his 
memory.  Furthermore, the clinical evidence reflects that no 
inappropriate behavior was observed and that the veteran was 
able to carry out the basic activities of daily living.  The 
veteran had good hygiene and grooming.  The GAF scores 
assigned ranged from 51 to 55.  As noted previously, these 
scores are indicative of serious symptoms or serious 
impairment in social, occupational, or school functioning.  

Therefore, since the veteran exhibits nearly all of the 
criteria for a 50 percent rating, including depressed mood, 
panic, memory loss and chronic sleep impairment, along with 
several psychiatric symptoms not listed in the rating 
schedule such as hypervigilance, social isolation, 
irritability, flashbacks and nightmares, see Mauerhan, supra, 
the Board concludes that the veteran's overall level of 
disability more nearly approximates that consistent with a 50 
percent rating.  In addition, although the veteran's GAF 
scores are indicative of serious impairment, a GAF score is, 
of course, just one part of the medical evidence to be 
considered and it is not dispositive.  Thus, in evaluating 
all of the evidence of record, the Board finds that the 
veteran's symptoms prior to August 22, 2007 more nearly 
approximate occupational and social impairment with reduced 
reliability and productivity, or a 50 percent disability 
evaluation.  Therefore, an earlier effective date of August 
17, 2005 is warranted.  However, as discussed above, the 
veteran's symptoms prior to August 22, 2007 are not 
consistent with a higher disability rating.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point prior to 
August 22, 2007; therefore no further staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD prior to August 22, 2007.  38 C.F.R. §§ 
4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met and the appeal is granted to this extent, the 
criteria for a higher disability or total schedular 
evaluation for PTSD are not met for the period prior to 
August 22, 2007.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD prior to August 22, 2007.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to warrant 
an evaluation in excess of 50 percent prior to August 22, 
2007.

	
        

B.  On and After August 22, 2007

At his December 2007 VA examination, the veteran reported 
sleep problems and nightmares several times per week.  He 
stated that he could not think of the Vietnam War without 
crying, and he reported general depression stating that he 
felt nothing was right and that he did not belong anywhere.  
When discussing his symptoms he choked up and started crying 
and was obviously in a great deal of distress.  The veteran 
indicated a delayed onset of symptoms, stating that he had 
some difficulties when he returned from Vietnam, but that he 
was able to cope generally.  However, in 2005, he was working 
with a Vietnamese person and blew up at this person and tried 
to strangle him.  This triggered his current exacerbation of 
PTSD symptoms.  The veteran was fired as a result of this 
incident and he has not worked since then.  The veteran has 
had a long-term marriage and describes his marriage as 
generally positive, though his PTSD symptoms have put a 
strain on the relationship.  The veteran stated that he does 
not speak to his children much and that he does not have any 
friends.  The veteran had an old Army friend, but he died 
several years prior, and therefore, the veteran mainly keeps 
to himself and is fairly socially isolated.  The examiner 
reported that the veteran was able to complete normal 
activities of daily living without significant impairment and 
was able to care for himself independently.  The veteran 
presented as casually dressed and groomed.  He was 
articulate, verbal and generally cooperative with the 
examination.  Rapport was difficult to establish and his 
social skills were fair.  His thought process was logical, 
coherent and relevant.  His affect was depressed and tearful 
at times.  He was well oriented to time, place, person and 
situation.  His reasoning and judgment were fair; however he 
did report some minor problems with concentration and short-
term memory loss, but his long-term memory was intact.  The 
veteran also reported some general anxiety and panic attacks 
that were triggered by Vietnam and military related stimuli.  
He also avoided closed spaces and reported a great deal of 
anger and irritability in the last couple of years.  He tries 
to avoid people so as not to blow up at them.  The veteran 
did not report actual hallucinations, but described 
hypervigilance where he thinks he hears or see things and 
goes to examine if anyone is there.  He also reported some 
passive suicidal and homicidal ideation with no intent to act 
on those thoughts.  The examiner concluded that the veteran's 
PTSD was moderate to severe and a GAF score of 50 was 
assigned.  

A January 2008 letter from a licensed private psychologist 
indicates that she met with the veteran in January 2008.  The 
private psychologist reported similar findings to the 
December 2007 VA examiner.  The private psychologist also 
reported that the veteran's symptoms had become worse since 
he has been unemployed and she assigned a GAF score of 40.  
She also stated that based on her interview, she believed the 
veteran suffered from occupational and social impairment, 
with deficiencies in most areas.  

In addition, the record indicates that the veteran has been 
receiving consistent treatment for his PTSD, including group 
counseling at the VAMC.  VAMC treatment records on and after 
August 27, 2007 reflect that the veteran had thoughts of 
suicide but that these were low risk and he admitted to some 
hallucinations.  During a July 2008 session he appeared 
unkept; however in September 2008 he was reported as being 
well-groomed.  The veteran continued to report difficulty 
being in crowds and nightmares.  However, he also stated that 
his spouse provided him with a good support system. 

Thus, the clinical evidence on and after August 22, 2007, 
including GAF scores ranging from 40 to 50, reflects that the 
veteran's PTSD caused him difficulty in establishing and 
maintaining effective work and social relationships, or a 50 
percent disability rating.  The clinical evidence does not 
reflect that the veteran was unable to establish effective 
relationships during this time or that he had occupational 
and social impairment with deficiencies in most areas. 

In this regard, socially, the veteran has been married to his 
spouse for over 40 years.  Although he stated that his PTSD 
symptoms have put a strain on the relationship, he described 
the relationship as generally good and that his spouse was a 
good support system for him.  He also reported that he did 
not talk to his children much and that he mainly kept to 
himself.  The December 2007 VA examiner found that the 
veteran showed signs of moderate to severe impact of PTSD 
symptoms on his social functioning, although emphasizing that 
the veteran does maintain a long-term marriage.  The January 
2008 private psychologist's report also provides that the 
veteran has difficulty controlling his temper that he could 
not tolerate Vietnamese people.  Nonetheless, the record also 
establishes that the veteran has maintained a fairly steady 
relationship with his clinical providers.

Industrially, the record reflects that the veteran had held a 
variety of jobs since his separation from service; however, 
he did appear to be continuously employed until the incident 
with the Vietnamese man in 2005.  Thus, although the veteran 
has been unemployed during the portion of the appeal period 
on and after August 22, 2007, the December 2007 VA examiner 
reported that the severe effects of the veteran's PTSD 
symptoms on his employment seem to be situationally based, 
such as in the incident described above, and that outside of 
those types of situations it was expected that he would have 
only moderate impact of PTSD symptoms on his ability to 
perform at work based on the report of his current PTSD 
symptoms.  On the contrary, the January 2008 private 
psychologist stated that she believed the veteran was 
incapable of working. 

In addition, the clinical evidence does not reflect that the 
veteran experienced suicidal ideation other than passive 
thoughts, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, spatial disorientation, neglect of personal 
appearance and hygiene (with the exception of one incident in 
July 2008), which are all consistent with a 70 percent 
rating.  In this regard, the veteran's suicidal ideation was 
found to be "low risk" by his clinical providers in May 
2008.  Although the veteran experienced some general anxiety 
and panic, there is no evidence of any obsessive or 
ritualistic behavior, and his anxiety only occurs when he is 
in crowds.  His speech was articulate; it was not illogical, 
obscure or irrelevant.  The veteran did report feelings of 
panic and depression; however these symptoms were due to 
specific factors such as reminders of the war or being in 
crowds and thus were not near-continuous.  Furthermore, the 
clinical evidence reflects that no inappropriate behavior was 
observed and that the veteran was able to carry out the basic 
activities of daily living.  The veteran was noted to be 
hypervigilant, but no specific outbursts of violence or 
violent behavior were noted on and after August 22, 2007, 
thus any impaired impulse control was minimal.  The December 
2007 and September 2008 VA examination and treatment records 
stated that the veteran had good hygiene and grooming.  On 
and after August 22, 2007, the GAF scores assigned ranged 
from 40 to 50.  As noted previously, these scores are 
indicative of severe symptoms or severe impairment in social, 
occupational, or school functioning.  

Therefore, since the veteran exhibits nearly all of the 
criteria for a 50 percent rating, including depressed mood, 
panic, memory loss, chronic sleep impairment and difficulty 
in establishing and maintaining social and occupational 
relationships, along with several psychiatric symptoms not 
listed in the rating schedule such as hypervigilance, social 
isolation, irritability, flashbacks and nightmares, see 
Mauerhan, supra, the Board concludes that the veteran's 
overall level of disability on and after August 22, 2007 more 
nearly approximates that consistent with a 50 percent rating.  
In addition, although the veteran's GAF scores are indicative 
of serious impairment, a GAF score is, of course, just one 
part of the medical evidence to be considered and it is not 
dispositive.  Thus, in evaluating all of the evidence of 
record, the Board finds that the veteran's symptoms on and 
after August 22, 2007 more nearly approximate occupational 
and social impairment with reduced reliability and 
productivity, or a 50 percent disability evaluation.  Thus, 
although the January 2008 private psychologist stated that 
the veteran met the criteria for a 70 percent rating, the 
Board finds that, as discussed above, the veteran's symptoms 
and overall clinical picture for his PTSD are not consistent 
with a disability rating in excess of 50 percent.

Additionally, the record contains no evidence showing the 
veteran is entitled to a higher rating at any point on and 
after August 22, 2007; therefore no further staged ratings 
are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Thus, the Board finds that a 50 percent evaluation 
is appropriate and that there is no basis for awarding a 
higher evaluation for PTSD on and after August 22, 2007.  38 
C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for a 50 percent evaluation have 
been met, the criteria for a higher disability or total 
schedular evaluation for PTSD are not met for the period on 
and after August 22, 2007.  In essence, the preponderance of 
the evidence is against an evaluation in excess of 50 percent 
for PTSD on and after August 22, 2007.  Since the evidence is 
not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding resolution of reasonable doubt are not applicable 
to warrant an evaluation in excess of 50 percent on and after 
August 22, 2007.

        III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected gunshot 
wound, left knee, with scar or PTSD have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased disability rating for service-
connected residuals of a gun shot wound, left knee, with 
scar, currently rated as 10 percent disabling, is denied.

Entitlement to a separate 10 percent evaluation for 
degenerative joint disease of the left knee is granted, 
subject to the laws and regulations governing an award of 
monetary compensation.

An increased evaluation for service-connected PTSD from 30 
percent to 50 percent, but not higher, is granted for the 
period from August 17, 2005 through August 21, 2007, subject 
to the laws and regulations governing an award of monetary 
compensation; the appeal is granted to this extent only.

Entitlement to an increased disability rating for service-
connected PTSD, rated as 50 percent disabling on and after 
August 22, 2007, is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


